Title: To James Madison from William Jarvis, 12 June 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 12 June 1806

The foregoing is a Copy of my last respects by the Schooner Katerine, Captn. Turner.  A day or two after I spoke to the Deputy Consul General relative to the boarding our Vessels.  He assured me he would use his utmost endeavours to prevent Similar aggressions & would write to Mr. Gambier on the Subject.
Five or six days Since arrived here the British King’s Brig of War the Richmond, bringing in as prise a Portugueze Merchantman from Spain.  This Government conceiving there was no just cause of capture detained both.  The Merchantman was then given up & the Brig of War was released.
Private letters from Porto State, that a Vessel which arrived there from Bahia in the Brazils brings advice that the French Squadron six line of battle Ships & four frigates, on board of which was Mr. Jerome Bonaparte arrived there in March.  An embargo was immediately laid until they had got what refreshments they wanted and they sailed the 4th. April; destination unknown.  As Several letters from Houses of Credit contain the same information it is not doubted.
Inclosed I have the pleasure to hand you Copy of an Official letter from His Excellency Mr. de Araujo notifying the death of the Princess of Brazils.  I waited on His Excellency to condole with him on the occasion & assured him that my Government took such a deep interest in every thing which concerned the Welfare & happiness of His Royal Highness the Prince Regent, that they would much regret the loss of a Princess so nearly allied to him.  His Excellency returned me thanks for the treatise on Neutral rights which I sent him, observing it was a Subject of great interest to all Neutral powers.  Inclosed also goes a copy of my letter which accompanied that production, and which I hope Sir will not be disapproved of.  With entire Respect I have the honor to be Sir Yr. Mo: Obt: Servt:

Wm. Jarvis

